MEMORANDUM *
Randy and Deborah Metcalf appeal the district court’s denial of their motion for attorneys’ fees. The Metcalfs argue that they are entitled to attorneys’ fees pursuant to the Settlement Agreement with Beneficial California, Inc. (the “Agreement”) and the statutory scheme under which they brought suit. See 11 U.S.C. § 362(h) (alleged violation of the automatic stay); 11 U.S.C. § 524(a)(2) (alleged contempt of the discharge injunction).
The Metcalfs’ argument that they are entitled to receive attorneys’ fees pursuant to the Agreement fails because the Agree*279ment did not provide a contractual right to receive attorneys’ fees. Rather, it merely provided a right to seek fees. See Cal. Civ.Code § 1717(a).
The argument that the Metcalfs are entitled to attorneys’ fees on statutory grounds fails because the district court’s determination that there was neither a willful violation of the automatic stay nor contempt of the discharge injunction is adequately supported in the record. The district court did not abuse its discretion in denying the Metcalfs’ motion for attorneys’ fees. See Ferland v. Conrad Credit Corp., 244 F.3d 1145,1147-48 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.